Case 2:18-mj-02875-DUTY Document 34 Filed 01/16/19 Page 1 of 1 Page ID #:1275

                                                               FILED
                                                      CLERK, U.S. DISTRICT COURT


                                                          1/16/2019

                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                               DL
                                                     BY: ___________________ DEPUTY
